On behalf of the Government and people of a fellow Commonwealth nation, I have the honor to congratulate you, Sir, on your assumption of the presidency of the General Assembly at its forty-first session. The fact that our Governments are closely linked through several agreements makes it all the more pleasurable for me to express ray delegation's willingness to assist you in your onerous task.
I wish to pay a tribute, Mr. President, to your predecessor, Don Jaime de Pinies, who performed admirably under very difficult circumstances. It is no exaggeration to say that from one of the most experienced, skillful and affable diplomats the General Assembly expected, and received nothing less than, expert leadership. Last year, during the celebration of the fortieth anniversary of the United Nations, an earnest reassessment of the Organization was made. Its notable achievements were highlighted and many of its shortcomings were emphasized. It cannot be disputed that the Organization has played a significant role in promoting interdependence and has been a stabilizing influence in a turbulent world.*
* Yet a higher level of international co-operation is vital if we are to settle our problems. Hence, all countries have a stake in strengthening the Organization's capability to meet the needs of mankind.
The achievement of peace is in the best interest of all States. It is timely, therefore, that the United Nations has proclaimed 1986, the year after its fortieth anniversary, the International Year of Peace. The dedication of this year to peace underlines the foremost purpose enshrined in the United Nations Charter: to maintain international peace and security. It is only in a peaceful environment, whether local, regional or global, that we can hope to implement the significant and lasting improvements in the quality of life that are so desperately needed around the world.
Regrettably, the growing trend towards unilateral action tends to undermine the Organization's central role in dealing with pressing global problems. Further, progress is urgently needed in coping with the financial crisis of the United Nations, arresting the erosion of multilateral: -as, particularly in the area of international trade and debt, halting escalation of the arms race, combating terrorism, reducing international tensions, interdicting the trafficking in narcotic drugs and psychotropic substances, and ending the racist policies of the Government of South Africa.
We are all acutely aware of the financial problems which threaten to cause the United Nations to disintegrate. Earlier this year the crisis not only intensified but threatened the ability of the Organization to protect the principles for which it was founded. A disastrous end was averted owing to creative and determined responses promoted by the dedication and determination of the Secretary-General, Mr. Javier Perez de Cuellar. His forthright decisions and tireless efforts have been instrumental in persuading Member States to keep the Organization intact and its high principles alive. It is evident that there is much more to be done, but I sense that the uncertainty which surrounded the survival of the United Nations has abated to some degree. We, as Member States, oust co-operate more than ever before in carrying out the necessary recommendations to ensure the continued existence and effectiveness of the United Nations.
One of the Organization's most pressing responsibilities concerns the issue of disarmament. In 1978, at the first special session devoted to disarmament, the General Assembly unanimously reaffirmed the goal of the United Nations totally to eliminate atomic weapons and to ensure that atomic energy would be used solely for peaceful purposes. In the ensuing years various measures have been proposed to achieve this goal, including the destruction of and cessation of the prediction of nuclear weapons, a cut-off in the production of weapon-grade fissionable material and the establishment of nuclear-weapon-free zones.
In essence, even the super-Powers and other militarily significant States agree with the view that any further escalation of the arms race would pose untold dangers for the survival of mankind. However, there seems to be an attitude of indifference and inflexibility until an actual disaster occurs. Certainly history supports the maxim that prevention is better than cure.
The Bahamas is heartened by the very strong universal public opposition to the escalation of the arms race. We note the growing number of non-governmental organizations and church and civic groups, which are extremely active in this regard and should be given as much encouragement as possible.
International peace and security have been endangered by acts of terrorism and hostage-taking. An alarming number of human lives have already been lost. The Bahamas emphasizes that our times call for multilateral co-operation to find solutions to the underlying problems that give rise to terrorism. Efforts must also be made to apply and strengthen the various mechanisms and instruments available to the international community as safeguards against this ongoing menace.
The Bahamas is also a party to the International Convention against the Taking of Hostages and has recently introduced legislation implementing the Convention on the Prevention and Punishment of Crimes against Internationally Protected Persons, including Diplomatic Agents. We also firmly support the recommendations of the International Civil Aviation Organization (ICAO), and other relevant instruments.
When we look around we observe conflicts in several regions of the world which have increased the level of international tension. The Iran-Iraq war is still ominous despite the many efforts of the Secretary-General, the Security Council and other mediators to persuade the opponents to end a costly and destructive war. Multilateral efforts to end the war must be intensified if the danger it poses to the security of the region is to be averted.
The Middle East continues to be a hotbed of tension and, besides the mounting death toll and devastation of property and of the environment, thousands of people are homeless and nomadic. The obstacles to peace and stability must be realistically confronted.
The conflict in Western Sahara continues to escalate despite the appeals and efforts of the international community. Also, turning to South West Africa, there is no clear sign that Namibia will become a sovereign nation in the near future.
The question of Cyprus remains unsettled, despite the occasions when a solution seemed imminent.
In Afghanistan, the international community must strive relentlessly to end a
conflict which has taken a grim toll of lives and which continues to exacerbate the
world refugee situation and to destroy families. We should not be deterred by the
absence of visible signs of movement by opposing sides to resolve this smoldering conflict. In our region of Latin America and the Caribbean we have pockets of conflict Mid confrontation which require a greater measure of peace and stability. The Bahamas commands the efforts of the Contadora Group as a realistic approach to quelling the conflict in Central America. We would appeal to all parties involved
to give the process a reasonable chance.
The Bahamas is pleased to note that the issue of the security of snail States is being addressed increasingly and more meaningfully in such international forums as the General Assembly, the Commonwealth, the oOrganization of American States the Non-Aligned Movement and the United Rations Conference on Trade and Development.
At the regional level, the ministers for foreign affairs of the Caribbean Community , at their annual meeting in Belize last June, repeated their call to the international community to respect the right of every State, regardless of size, to a peaceful, secure and sovereign existence and urged the multilateral financial institutions to respond to the special needs of small, developing countries.
It is widely accepted that small States are particularly vulnerable. They are dependent on multilateralism to promote a stable environment in which development can take place and to erect barriers against the arbitrary use and abuse of military, economic or political power. Too often, instability results from external influences of an economic or military nature and from the deployment of mercenaries against national Governments.
The participants in a Commonwealth colloquium on the special needs of small States held in Nassau last year recognized the need for the international community to continue to consider the constraints placed on small States and to consider special measures to assist island developing countries to maintain and improve their economic, political and social security. Small States do not deserve less simply because of their size and they, too, have a significant part to play in the process of strengthening international peace and collective security.
Drug trafficking and drug abuse are aggravating an already unsettled world climate. The destructive effects of that international phenomenon are undermining the security, stability and socio-economic viability of a growing number of States. The intense multilateral response to drug trafficking and drug abuse offers good prospects for stemming the expansion of this menace. The Bahamas is endeavoring to participate actively in bringing to fruition notable international initiatives, including the new convention against the illicit traffic in narcotic drugs and psychotropic substances, the meeting of the heads of narcotic law enforcement agencies held in Vienna earlier this year and the International Conference on Drug Abuse and Illicit Trafficking that is to be held in Vienna in 1987. The success of these and other initiatives is vital to the strengthening of
a comprehensive regime for drug control.
Accommodation, balance and general agreement, particularly among the producer
countries, the consumer countries and these countries in the chain of illicit traffic, are being encouraged in all endeavors. In that way, new and creative responses, including the forfeiture of the proceeds of drug crimes, measures to alleviate the special problems of transit States and the comprehensive multidisciplinary framework for drug control to be adopted at the Conference on drug abuse next year, can provide an impetus to international efforts.
At the regional level, the Bahamas is pleased to be associated with the decisive step taken by the Americas in the establishment of the Inter-American Commission on Narcotic Drugs. In our own subregion, the Caribbean Community is resolute in its support for the promotion and development of a coherent strategy for drug control. This is concomitant with our critical concern to counteract the organized and sophisticated international drug trafficking organizations which continue to exploit the vulnerability and strategic location of the area for the trans-shipment of narcotic drugs to North America and Europe. Those initiatives are in keeping with the goals and objectives of the community.
Bilaterally, the Bahamas - a transit State which produces no narcotic drugs -is co-operating very closely and successfully with the United States of America in joint air, land and sea operations in the war against drug traffickers who would use Bahamian territory to transfer their cargoes to the United States of America. In the Bahamas, our national policy is to eradicate drug trafficking and drug abuse.
In response to the nefarious practice of drug trafficking, ray Government will soon present to Parliament a bill on drug-trafficking offenses. The bill provides new powers for tracing and freezing the proceeds of drug trafficking and for the imposition of a confiscation order on persons convicted of a drug offense. It also provides for increased maximum periods of imprisonment in default, in situations where the amount of the confiscation order is not paid in full, and it defines new offenses consisting of assisting another person to retain the proceeds of drug trafficking and of disclosing information likely to prejudice a drug-trafficking investigation.
Bahamian organizations and the general public have become sensitized to the seriousness of the problem of drug abuse and are giving positive assistance to the national effort. The Bahamas believes in the ability of the international community to find lasting solutions to the problems of drug trafficking and drug abuse, and we are committed to international drug control efforts, particularly the work of the Commission on Narcotic Drugs and the forthcoming world Conference. It is therefore our earnest hope that the international community will support our candidature for those bodies.
The recovery and expansion in the industrial and developed countries and economies have not for the most part been mirrored in the developing countries. Many developing countries are obliged to adopt a policy of structural adjustment necessitating reductions in imports and in domestic investment. The prospects for recovery are further dimmed by the heavy debt burden.
Economic interdependence is a reality. Where possible, it is in the interests of all States to facilitate the flew of resources from private and public sources to the developing countries and to grant free access to the trade of those countries. Protectionist measures adopted by the developed countries that are detrimental to the economic recovery of the developing countries should be reviewed and repealed.
In this regard, the Bahamas was heartened by the United Nations response to a critical situation. By its convening of a special session of the General Assembly on the serious economic situation in Africa earlier this year, the Organization underlined the efficacy of the multilateral approach to issues of developmental assistance and support. That historic session demonstrated that the United Nations is ready to consider the economic problems of any region of the world comprehensively and effectively. The five-year program of action for Africa's economic recovery and development has the full support of the Government and people of the Commonwealth of the Bahamas.
The Bahamas concurs with the view of the Secretary-General that tapping the resources of Africa, a continent rich in physical and human resources, would go a long way towards meeting the aspirations of its people and at the same time contributing to the economic and social well-being of the region and of the whole worId.
The Bahamas is impressed by the determination and commitment of the African countries themselves to launch programs for their economic development and to take upon themselves the bulk of the burden of the estimated 3128 billion required to implement the five-year program of action.
The racist policy of apartheid of the Government of South Africa has as its foundation discrimination and denationalization and brutal repression of the blade majority. The rising tide of black resistance to apartheid is evidence that the black majority will no longer be patient. It is undaunted by the brutal and savage repression and by the frequent and lengthy states of emergency, and it has courageously defied the state of emergency imposed in June of this year, the tenth anniversary of the Soweto uprising. Racial desegregation, social justice and the abolition of apartheid are now considered by many as life-and-death issues.
The racist South African regime is obstinately determined to maintain white supremacy at all costs. It has failed to heed the appeals of the international community, including the United Nations and the Commonwealth, to undertake fundamental changes in the system of apartheid. It has discredited the call for peaceful change by itself resorting to repression and brutality,, It has refused to negotiate with credible black leaders within South Africa.
At a meeting in London last August, seven Heads of Government of the Commonwealth determined that no concrete progress had been made in dismantling apartheid since the Nassau meeting of Commonwealth Heads of Government. The seven leaders re-examined the situation as mandated in the Nassau Accord on southern Africa and were disappointed that Pretoria had taken none of the substantive suggestions put forward in the Nassau Accord. In fact, the report of the Commonwealth Eminent Persons Group concluded that the absence of effective economic pressure on South Africa and the belief that pressure need not be feared were delaying change.
The Commonwealth Eminent Persons Group contended that the worst blood-bath since the Second World War might occur in South Africa if the Government there felt that it did not have to fear effective economic measures. The only way to deal with Pretoria is severely to increase economic sanctions.
Regrettably, the South African Government is not interested in negotiations at this time, and has consciously moved away free any realistic negotiating process. Hence, the international community has no meaningful alternative to adopting economic sanctions against South Africa. Otherwise, the only logical projection is that South Africa is headed into an increasingly violent and bloody struggle, after which power-scaring will for all practical purposes be out of the question.
The Bahamas concurs with the Secretary-General's admonition to the World Conference on Sanctions against Racist South Africa, held last June, that
"it is high time for the South African Government to realize that time is running out for a negotiated settlement aid to understand that its defiance of the international community as a whole cannot be tolerated indefinitely." Since South Africa does not intend to abandon its apartheid policy voluntarily, what is required is a range of economic sanctions sufficiently costly to compel South Africa to initiate the process of dialog with representatives of the African National Congress of South Africa and other legitimate organizations of the black population with a view to establishing a non-racial representative government. There is no need to add that the immediate release of Nelson Mandela would be essential to the process.
Further, the sovereign States, neighbors of South Africa, ought to be protected from the incursions and boatings by the South African military, which murders innocent civilians and wreaks costly damage on their national health and strength. In this International Year of Peace, a United Nations presence in strategically related areas of Africa would go a long way towards saving the front-line States from the force and injustices imposed on them by South Africa's economic and military might.
A just and non-racial society in South Africa would enhance the peace and stability of the whole southern African region, for the front-line States would no longer be the victims of a strategy of destabilization, direct military incursion and economic coercion. Accordingly, the Bahamas encourages the United Nations and all its Menber States, especially those with significant economic relations with South Africa, to implement effective economic sanctions with a view to abolishing apartheid.
We believe too that resolute measures ought to be taken by all States that support self-determination, democracy and human rights to persuade South Africa to implement the plan for Namibian independence adopted in the framework of Security Council resolution 435 (1978). Economic considerations and appeasement of South Africa will further delay the independence of Namibia. In this International Year of Peace it is difficult for this august body to rationalize the continued subjugation of the people of Namibia. We are confident, however, that international commitment to the decolonization process will ensure that Namibia takes its seat in this Organization at an early date.
To be effective, the the broad objectives of the Charter of this Organization require the fullest measure of support from as many sovereign nations as possible. The purposes set forth in the Charter are universal in scope, and to our minds can best be achieved by an organization with a universal membership. It would therefore seem to be advantageous, especially in this International Year of Peace, for all sovereign States that express their willingness to subscribe to the Charter to be allowed membership of this Organization, universality of membership would, I submit, not only increase the opportunities for dialog, but also make a positive contribution to the maintenance of international peace and security. It augurs well for the Organization that throughout the 1380s many resolutions relating to the social issues on its agenda have been adopted by consensus. In particular, the Bahamas has followed with interest matters related to youth, as per ens under the age of 30 constitute nearly three quarters of our population. The Bahamas was pleased to participate in the United Nations World Conference for the International Youth Year, held during the fortieth session of the General Assembly. The guide-lines for follow-up action to the International Youth Year are given due attention in the formulation of policies and programs of the Ministry of Youth, the National Youth Advisory Council and other relevant organizations.
In closing, allow me to emphasize that the international community should not be thwarted by any conflict or tragedy which might mar the International Year of Peace. This body was organized at the close of the "war to end all wars". Its objective is to maintain international peace and security and to make military conflicts obsolete by entrenching the process of dialog and negotiation as the valid means of solving differences between nations, regardless of size, political influence and military or economic strength. The challenge, then, is to demonstrate through renewed determination and commitment that the goals of universal peace and security can be achieved.
The international community nay be assured that the Bahamas remains committed to the fundamental principles enshrined in the Charter. The Bahamas stands firm in its conviction that the multilateral process must be maintained and strengthened if stability, order and justice are to prevail.
